     Case 4:21-cv-00387 Document 5 Filed on 02/05/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas
                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                               ENTERED
                            HOUSTON DIVISION                                     February 05, 2021
                                                                                 Nathan Ochsner, Clerk




The Satanic Temple, Inc., et al.           §
                                           §
versus                                     §              Civil Action 4:21−cv−00387
                                           §
John William Hellerstedt MD, et al.        §


                                     Recusal Order
1.       I stand recused in this case.

2.       Deadlines in scheduling orders subsist. Court settings are vacated.


         Signed on February 5, 2021, at Houston, Texas.
